Dear Mr. LaRocca:
Hospital Service District No. 2 of St. Mary Parish questions whether or not it may, along with the City of Morgan City, contribute to the purchase of a bucket component for an aerial ladder fire truck.  In short, we believe that the District may do so.
The Louisiana Constitution prohibits the state or any of its political subdivisions from loaning, pledging or donating its funds or things of value to or for any person.  This constitutional provision is violated whenever the state or one of its political subdivisions seeks to give up something of value when it is under no obligation to do so.1 Our office has interpreted legal obligation to mean that the expenditure of funds be sanctioned, authorized by law, or in the discharge of a legal duty.2
Hospital Service District No. 2 of St. Landry Parish was created pursuant to statute and is specifically empowered to own and operate hospitals for the care of persons suffering from illnesses or disabilities that require hospital care.  It is empowered to administer activities that are related to caring for the sick and injured or in the promotion of health.  It is specifically empowered to cooperate with other public and private hospitals or health service agencies in any activity that is designed to promote the general health of the community.3
As outlined in your request, the purpose of this endeavor is to enhance the City's rescue operations.  The bucket component will allow for rescues from high floors of hospitals.  The District is authorized by law to cooperate with other agencies to promote the general health of the community.  Our opinion, therefore, is that the District may participate in such activities.  The enhancement of the City's ability to rescue patients  certainly promotes the general health of the community.
We trust that this adequately responds to your request.  if you have any questions or comments, please contact my office.
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY: ______________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Article 7, Section 14 of the Louisiana Constitution; City of PortAllen v. Municipal Risk Agency, 439 So.2d 399 (La. 1983).
2 Attorney General Opinion Nos. 02-0162 and 00-4
3 La.R.S. 46:1052